DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “said pair for electrodes” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said pair for electrodes” recited in lines 6-7 is the same or different from “at least one pair of electrodes” recited in line 5. 
Claim 1 also recites “for ensuing electrochemical photovoltaic effect to convert the solar energy into the electrical energy under solar illumination under regenerative conditions” in lines 7-9. It is not clear what is being referred to as “regenerative conditions” and what is to be encompassed by “under solar illumination under generative conditions”. 
Claims 2-11 are rejected on the same ground as claim 1.
Claim 2 recites “a semiconducting metal-oxide electrode having adequate bandgap to bind the solar energy under direct solar illumination” in lines 3-4. It is not clear what is to be 
Claim 3 recites the phrase “preferably” in line 3. The phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 3 depends on claim 1 and recites “the conducting metal”, “the semiconducting metal oxide electrode”, “the electrodes” in lines 6-9. There is insufficient antecedent basis for these limitations in the claim. 
Claim 4 depends on claim 2 and recites “the semiconducting electrodes” in lines 2-3, “the tributary microchannels” in lines 3 and 5, “the conducting metal electrodes” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 also recites “each of the electrodes” in line 6. It is unclear what “each of the electrodes” is being referred to, since there are semiconducting metal oxide electrodes and conducting metal electrodes.
Claim 5 depends on claim 1 and recites “the inlet” in line 3 and “the electrical energy generation” in line 7. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 depends on claim 1 and recites “the electrodes”, “the streaming potential” and “the electrical generation” in lines 5-7. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 also recites “it” in line 4. It is unclear what “it” is being referred to.
Claim 7 recites the phrase “preferably” in line 2. The phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim 10 recites “the enhancement of potential” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 depends on claim 1 and recites “the semiconductor electrodes”, “the electron”, “the metal electrode” in lines 6-9. There is insufficient antecedent basis for these limitations in the claim. 
Claim 11 also recites “the electron” in line 8, “electron-hole pairs” in line 5, and “electrons from valance band of the semiconductor electrodes” in lines 5-6. It is unclear what “the electron” recited in line 8 is being referred to, e.g. electron in the electron-hole pairs or electrons from valance band of the semiconductor electrodes”. 
Claim 11 also recites “a hole” in line 6 and “electron-hole pairs” in line 5. It is unclear if “a hole” recited in line 6 is the same or different from the hole in “electron-hole pairs” recited in line 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as obvious over Kwon et al. (US 2015/0295516) in view of Krupenkin (US Patent 7,898,096, Cite No. CG of U.S. Patent Documents in IDS 9/16/2018).
Regarding claims 1-2 and 11, Kwon et al. discloses an energy harvester comprising a first and second electrode substrates spaced apart, an ionic liquid in contact with the electrode substrates, and an energy conversion layer formed in at least one of the electrode substrates (see [0013]); wherein the energy conversion layer includes at least one of inorganic material ([0014]) of semiconducting metal oxide such as zinc oxide (ZnO) or titanium oxide (TiO2) among others (see [0030] and [0067]) and each electrode  substrate includes an electrode of conducting metal such as copper among others ([0031] and [0070]). That is, Kwon et al. teaches an energy harvester comprising
a substrate (combination of electrode substrates 210 and 220 shown in fig. 2 or 610 and 620 shown in fig. 6) having an embedded central channel (or the spacing between two substrates, see figs. 2 and 6);
electrolyte (or ionic liquid 260 shown in fig. 2, conductive liquid 660 shown in fig. 6) in the central channel (see figs. 2 and 6); and
electrode assembly  (electrode substrates 210 and 220) having at least one pair of electrodes (e.g. electrode substrates 210 and 220) arranged in a series and integrated with the central channel from sides ensuring direct contact between the at least one pair of electrodes with the electrolyte in the central channel (see figs. 2 and 6, also see fig. 1).
Kwon et al. teaches the first and second electrode includes at least one of semiconducting metal oxide such as zinc oxide (ZnO and ZnO2) and titanium oxide (TiO2), and metal such as copper among other materials ([0031] and [0070]). Kwon et al. also teaches using semiconducting oxide such as zinc oxide (ZnO), titanium oxide (TiO2) among others as an energy conversion layer ([0030] and [0067]). Kwon et al. does not teaches using a conducting metal electrode and a semiconducting metal oxide electrode for each of the pair of electrodes exclusively. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used a conducting metal electrode such as copper and a semiconducting metal oxide such as zinc oxide, titanium oxide for each of the pair of electrodes with the semiconducting metal oxide such as zinc oxide or titanium oxide to be the energy conversion layer, because Kwon et al. explicitly suggests doing so.
It is noted that the semiconducting metal oxide such as zinc oxide, titanium oxide are semiconducting metal oxides having adequate bandgap for electrochemical photovoltaic effect to convert solar energy into the electrical energy, or having adequate bandgap to “bind the solar energy under direct solar illumination” (see [0043] of evidentiary reference to Dumitru et al., US 
Kwon et al. does not explicitly describe the central channel in the dimension of micrometers to be a microchannel, nor do they describe the energy harvester to be microfluidic energy harvester. However, Kwon et al. teaches the energy harvester is a mechanical to electrical energy converting device ([0001-0002]), the surface of the second electrode substrate forming a micro structure ([0060]), and the technical field is related to Krupenkin et al. (US Patent 7,898,096 and Fig. 1, see [0001-0003]).
Krupenkin et al. teaches a microfluidic energy harvester (see the title) having the central channel (202, figs. 1-15) in the dimension of micrometers (col. 10, lines 14-22) to be microchannel for a simple, compact and efficient high power mechanical to electrical energy converting device. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have recognized that the channel(s) of Kwon et al. is/are in the dimension of micrometers so that the central channel is a central microchannel and the energy harvester of Kwon et al. is a microfluidic energy harvester, because Kwon et al. teaches an electrode substrate having a surface formed of micro structure and the technical filed related to a microfluidic energy harvester and Krupenkin et al. teaches the microfluidic energy harvester having microchannel would provide a simple, compact and efficient high power mechanical to electrical energy converting device. 


Regarding claim 5, modified Kwon et al. discloses an energy harvester as in claim 1 above, wherein Kwon et al. teaches the electrolyte (260) is configured to flow in the central channel through an inlet using hydrostatic head to enable the conversion of mechanical energy of the electrolyte flow into streaming potential across the electrodes (see fig. 3). The energy harvester of modified Kwon et al. has all the structural limitations as claimed, especially using semiconductor metal oxide capable of photovoltaic conversion and having electrolyte to flow in the central channel, the energy harvester of modified Kwon et al. will display a potential difference equivalent to combined influences from the solar energy and the streaming potential resulting amplification of the electrical energy generation as claimed. See MPEP 2112.
Modified Kwon et al. does not explicitly teaches the electrolyte flowing in the central channel at a constant flow rate. However, it would have been obvious to one skilled in the art at the time of the invention was made to have the electrolyte flowing in the central channel at a constant flow rate for obtaining a constant power generation. Such modification would involve nothing more than an intended use of the energy harvester.

Regarding claim 8, modified Kwon et al. discloses all the structural limitations of an energy harvester as in claim 1 above, wherein the energy harvester of modified Kwon et al. will produce a current in presence of light and a current in the dark to obtain the generated electrochemical photovoltaic potential to be calculated from the formula as claimed, or the energy harvester of modified Kwon et al. will display the properties as claimed. See MPEP 2112.

Regarding claim 9, modified Kwon et al. discloses all the structural limitations of the claimed energy harvester as in claim 5 above, wherein the electrolyte is configured to flow (see claim 5 above) to produce a flow rate. As such, the streaming potential generated due to the electrolyte flow will be obtained according to the claimed equation, or the energy harvester of modified Kwon et al. will display the claimed properties. See MPEP 2112.


Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over modified Kwon et al. (US 2015/0295516) as applied to claim 1 above, in view of Goldstein (US Patent 7,737,356).
Regarding claim 3, modified Kwon et al. discloses an energy harvester as in claim 1 above, wherein Kwon et al. discloses the substrate (210 and 220) including a transparent slab of polymer ([0032]) and the electrodes (e.g. electrode substrates 210 and 220, [0013]) are in contact 
Modified Kwon et al. does not explicitly describe the substrate including a plurality of tributary microchannels arranged in series and perpendicular to the central microchannel and includes provision for inserting the conducting metal and/or the semiconducting metal oxide).
Goldstein teaches the substrate (cell walls 50, figs. 2-3) including a plurality of tributary channels (60, figs. 2-3) arranged in series and perpendicular to the central channel (see channel having electrolyte such as 46 in figs. 3) to accommodate or for inserting an electrode material (80, see figs. 2-3, also see figs. 4-7) such as conductive strips, wires (see paragraph bridging cols. 8 and 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the energy harvester of modified Kwon et al. by incorporating a plurality of tributary channels arranged in series and perpendicular to the central channel to accommodate or for inserting an electrode material as taught by Goldstein, because Goldstein teaches such arrangement would allow at least one electrically conductive element extends through the substrate (or cell walls) so as to communicate with an outside environment (see col. 4, lines 22-24) and provide an electrochemical cell that is simple, efficient and robust and successfully addresses the manifest short comings of the prior art (see paragraph bridging cols. 3 and 4). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have the tributary channels of modified Kwon et al. being tributary microchannels, because the energy harvester of modified Kwon et al. is a microfluidic device using microchannels (see claim 1 above).
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0295516) as applied to claim 2 above,  in view of Goldstein (US Patent 7,737,356), and further in view of Dumitru et al. (US 2010/0051092).
Regarding claim 4, modified Kwon et al. discloses an energy harvester as in claim 2 above, wherein copper metal electrode and semiconducting metal oxide such as zinc oxide and titanium oxide are used for each of the pair of electrodes with the semiconducting metal oxide being used for the energy conversion layer (see claim 1 above). Kwon et al. also shows the energy conversion layer (230 or 240) is on the second electrode substrate (220, figs. 2-3 and 5-6). As such, the copper metal electrode is arranged on the first electrode substrate (210) and the semiconducting metal oxide such as zinc oxide and titanium oxide used as the energy conversion layer is on the second electrode substrate. Kwon also teaches the electrodes on both sides of the central channel do not touch each other and each electrode touches the electrolyte residing in the central channel (see figs. 1-3 and 5-6).
Modified Kwon et al. does not explicitly describe the substrate including a plurality of tributary microchannels arranged in series and perpendicular to the central microchannel and includes provision for inserting the conducting metal and/or the semiconducting metal oxide) such that the semiconducting metal oxide inserted in the tributary microchannels in one side of the main microchannel and the conducting metal electrodes including copper electrodes inserted in the tributary microchannels in other side of the central microchannel. 
Goldstein teaches the substrate (cell walls 50, figs. 2-3) including a plurality of tributary channels (60, figs. 2-3) arranged in series and perpendicular to the central channel (see channel having electrolyte such as 46 in figs. 3) to accommodate or for inserting an electrode material 
It would have been obvious to one skilled in the art at the time the invention was made to modify the energy harvester of modified Kwon et al. by incorporating a plurality of tributary channels arranged in series and perpendicular to the central channel to accommodate or for inserting an electrode material as taught by Goldstein, because Goldstein teaches such arrangement would allow at least one electrically conductive element extends through the substrate (or cell walls) so as to communicate with an outside environment (see col. 4, lines 22-24) and provide an electrochemical cell that is simple, efficient and robust and successfully addresses the manifest short comings of the prior art (see paragraph bridging cols. 3 and 4). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have the tributary channels of modified Kwon et al. being tributary microchannels, because the energy harvester of modified Kwon et al. is a microfluidic device using microchannels (see claim 1 above). In such modification, the semiconducting metal oxide electrodes are arranged on one side of the central microchannel, or the side having the second electrode substrate (220), and the copper conducting metal is on the other side of the central microchannel, or the side having the first electrode substrate (210).
Modified Kwon et al. does not teach using Cu2O electrodes as the semiconducting metal oxide electrodes.
Dumitru et al. teaches cuprous oxide, Cu2O, is the semiconducting metal oxide equivalent to zinc oxide and titanium oxide, e.g. facilitating absorption, charge separation and conduction in a solar cell (see [0043]). 
2O, as taught by Dumitru et al. for the energy conversion layer, as it is merely the selection of functionally equivalent semiconducting metal oxide recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
In such modification, when semiconducting metal oxide including Cu2O is used, the Cu2O electrodes are inserted in the tributary microchannels in the side having the second electrode substrate of the main microchannel, and the metal electrodes including Cu (or copper) are inserted in the tributary microchannels in the other side having the first electrode substrate of the main microchannel. 
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0295516) as applied to claim 1 above, in view of Takada et al. (US 2012/0097251).
Regarding claims 6-7, modified Kwon et al. discloses an energy harvester as in claim 1 above, wherein Kwon discloses the electrolyte solution (or ionic liquid) includes salt water (or NaCl, see [0021] and [0072]) that flow sthrough the central channel (see fig. 3).
Modified Kwon et al. does not teach including metal nanoparticles capable of producing surface plasmon resonance under solar illumination. 

Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the energy harvester of modified Kwon et al. by incorporating metal nanoparticles (or fine particles) made of gold, silver, copper or the like in the electrolytic solution of sea water (NaCl solution) of modified Kwon et al. such that the electrolyte (or the electrolytic solution) includes a suspension of salt water and the metal nanoparticles capable  of producing surface plasmon resonance under direct solar illumination, because Takada et al. teaches it is known to incorporate the fine particles made of gold, silver, copper or the like to improve absorption coefficient and thereby enhancing photoelectric conversion efficiency.
In such modification, the energy harvester of modified Kwon will generate the potential difference equivalent to combined influences from the solar energy, the streaming potential and the surface plasmon resonance resulting further amplification of the electrical energy generation. See MPEP 2112.

Regarding claim 10, modified Kwon et al. discloses all the structural limitations of the claimed energy harvester as in claim 6 above. The energy harvester will display the enhancement of potential due to SPR as claimed. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726